Title: To Thomas Jefferson from Joseph Yznardi, Sr., 4 March 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




Exmo. Señor
Philadelphia 4 de Marzo del 1801

Muy Señor, mio, y de todo mi Respecto confiado, en la Rectitud de su Justicia me tomo la Livertad de Molestar por este Momento su Atension, en el Idioma Castellano por qe V.E lo entiende, y me es mas fasil produsirme, en el con la Claridad que desseo, y respecto qe devo
en el Año de 93 fui mi Hijo Influxo de mis Amigos Nombrado Consul de Cadiz por este Govierno, y quando V.E Administró la Secretaria de estado en Cuya Epoca es Escusado presentar Merito Alguno á favor Mio pues le Consta por los documentos dirigidos a su oficina
en la Administrassion de su Subsesor Mr. Pickering las dos Copias de sus Cartas qe con No 3 aconpaño á V.E manifiestan mi prosedimiento, y con no Menos Satisfaccion he Meresido la aprovasion de la Ultima Administrasion de Mr. Marshal como lo Acredito con Copa de su Carta No 4 de Manera qe desde el principio en qe recayó el enpleo en mi Familia en lugar de Correciones he Meresido Aplausos como dichos documentos lo Manifiestan.
á pesar de la Confiansa qe poseía Justamente me veo Insultado en el Consepto publico por Averseme removido del Empleo sin mas Antesedente qe el de Aves Nonbrado Subsesor hecho, a la Verdad Inesperado de una persona á quien venerava como Caveza de la Soberania de este Govierno, y sin saver el Motibo qe produsgo un Movimiento tan Infusto Acudy al Dho Mr Marshal, y preguntadole la Causa me respondio Ignorarla, paresiondo Admirado, y ofresiondome Indagarla, como en efecto lo verificó al día Siguiente dandome por satisfaccion, que el Unico Motibo en qe fundó, la remossion, el Cavallero Mr Adams fui el Allarce  empeñado á favor del Subsesor, y por qe desseava recayesen los Consulados, en Natibos Americanos (u a lo Menos qe fuesen Ciudadanos) por Maxima Adoctada en este Govierno tomando principio en el desposo de una Meresida, y Justa posesion hecho á mi ver fuera de principios de umanidad por qe sus resultas son las de Obscureser el Merito de un hombre bueno, y premiarle con un Castigo, digolo assy por quanto si Ubiese Admitido el empleo de Consul con renumcia del fuero Español me Alliaría defraudado del Dro de mis Leyes, y de las de America por no ser Ciudadano, despues de Aver Servidole por 7 Años con toda mi Eficasia personal, Intelectual, y propiedad pecunaria pues Antes de Saver quien pagaria mis Adelantos adelante Sumas Cresidas en el Socorro de Infinitos Ciudadanos destituidos del Auxilio de su Govierno permanesiendo en en desenbolso 4 Años Como lo Acreditaràn los documentos Infinitos Actualmente en la Secretaria de Estado en la qe Assy Mismo pareseran aver sido la Causa de livertar de la Injusticia de Corsarios 122 Buques que abrian sido Condenados como otros, en los varios puertos de Europa.
543 Marineros por mis Auxilios han sido restuidos á este Contenente los qe al Contrario abrian Ocupadose al Servisio de Otras Nasiones quando sus Indigencias en la Guerra presente no le Ubiezan Obligado á pelear contra sus Mismos conciudadanos
yo no he renunciado mi enpleo, ni debo Asserlo al presente pues á de mas de estar en desembolso de Serca de 5000 ps fuertes en Socorros, y otros gastos nasionales hechos en los 3 Años Ultimos se hallan a mi Cargo varias defensas de Buques, y Cargamentos Cuyas Causas apeladas me son deudoras de Sumas de entidad qe no podría recobrarlas fuera del Oficio, y por lo tanto me veo en la Nessesidad de reclamar se me debuelba la posesion a lo Menos hasta Concluir los Asuntos pendientes quando desde luego Resignaré con voluntad, para qe recaiga en la persona qe V.E tenga á bien
no tan Solamente Exmo. Señor, fundo mi Justicia en las aprovaseones qe dirigo de mi conducta por este Govo si no es Assy Mismo en la qe he Meresido del de España acreditadas por las Certificasiones de Xefes Militiras, Navales, y Siviles qe con el No. 5 Incluigo como tanbien de los prinsipales Honbres de Negosios de Comercio de Cadiz con el No. 6 con el fin dl qe V.E tenga la vondad de Examinarlas, y de Mandar se me debuelvan para la Satisfaccion de mi Familia, y Amigos, qe Miraràn con Dolor mi Suerte Considerandome Ansiano Emigrado de mi Patria desposcido de la reunion de mi Esposa é Hijos Victimas en la enfermedad de Cadiz de Cuyo peligro podria (como otros) averlos livertado si me Ubiese allado presente  si residen facultades en V.E (como lo Considero) espero en la Notoria rectitud de su Justicia me restituira a la posesion de mi enpleo pues con ello Satisfarà en Consepto que Justa Mente merese su mas Obediente Servidor
Exmo. Señor con el Respecto qe devó 

Josef Yznardy



editors’ translation

Most Excellent Sir
Philadelphia 4 Mch. 1801

My dear Sir and with all my respect, confident in the rightness of your justice, I am taking the liberty of intruding on your attention at this time in the Castilian language because Your Excellency understands it, and it is easier for me to compose in it with the desired clarity and due respect.
In the year ’93 by the influence of my friends, my son was named consul at Cadiz by this government, and since Your Excellency administered the secretaryship of state during that term, I am justified in presenting some merit favorable to myself, as is made clear by the documents sent to your office.
During the administration of your successor, Mr. Pickering, the two copies of his letters, which with No. 3 I send to Your Excellency, show my procedure, and with no less satisfaction I merited the approval of the last administration, of Mr. Marshall, as I show by means of a copy of his letter, No. 4. So, right from the beginning, when the post fell to my family, instead of corrections I have merited applause, as the aforementioned documents show.
In spite of the trust that I had, I see myself actually insulted in the public arena for having been discharged from employment without warning other than the naming of a successor, something genuinely unexpected from a person whom I venerated as the sovereign head of this government, and without knowing the motive that produced such an unjust action, I appealed to the said Mr. Marshall and asked of him the cause. He answered me saying he did not know, appearing surprised and offering to investigate it for me, which indeed he carried out the next day, giving me as satisfaction that the only motive on which it was founded—the discharge—was that the cavalier Mr. Adams, finding himself in favor of the successor, and because he wanted the consulates to be given to native Americans (or at least to those who were citizens) since they are most indoctrinated in this government, taking the principal part in stripping away a worthy and fair possession—an act that, in my opinion, exceeds the principles of humanity because it results in diminishing the merit of a good man, and rewarding him with a punishment. I put it this way, for if the post of consul had required renouncing Spanish laws, I would find myself defrauded of the rights of my laws and of those of America for not being a citizen after having served for seven years with all my personal, intellectual, and monetary efficacy—since before knowing who would repay my outlay, I advanced increasing sums to help infinite numbers of citizens bereft of help from their government; covering expenses for four years as attested to in the infinite number of documents presently in the secretary of state’s office, where they will appear to have been the cause of freeing from the injustice of corsairs 122 ships that would been condemned like others in the various ports of Europe.

Because of my help, 543 sailors have been restored to this continent who otherwise would have gone into service to other nations, since they were not obliged by their indigence to fight against their fellow citizens during the present war.
I have not renounced my post nor should I at present, since not only am I in outlay of nearly 5000 pesetas in aid and other national expenses made in the last three years; my responsibility includes various defenses of ships and cargo whose legal appeals are owed to me in such sums that I could not collect if I were not in office, and, therefore, I find myself with the need to request that my post be restored, at least in order to conclude outstanding matters—at which time, of course, I will resign voluntarily so that it may be given to the person whom Your Excellency deems fit.
Not only, most excellent Sir, do I base my justice on the approvals that I derive from my conduct on behalf of this government but also as much as that I have merited from Spain—accredited by the certifications of military, naval, and civil leaders whom I include with No. 5, as well as those of principal men of business and commerce of Cadiz with No. 6, for the purpose of Your Excellency being so good as to examine them, and to send them back to me for the satisfaction of my family and friends who look with pain at my luck, considering me an old emigrant from my country dispossessed of the reunion with my wife and children, victims of the sickness of Cadiz, from whose danger I might have (as others did) freed them if I could have been present. 
If the power and authority reside in Your Excellency (as I do believe) I have hope in the well-known rightness of your justice; that you restore to me the possession of my employment, since with it you will satisfy the opinion that your most obedient servant justly deserves.
Most Excellent Sir with due respect

Josef Yznardy


